DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Scott E. Baxendale (#41605) on 2/1/22.

The application has been amended as follows: 
Claim 1 is changed to:
“An electric motor comprising: 
a housing wall having a cylindrical shape, a housing wall inner surface and a housing wall outer surface; 
a stator mounted to the housing wall inner surface; 
a motor shaft mounted for rotation within the housing wall; and 
a cooling jacket wall surrounding and concentric with the housing wall and having a jacket wall inner surface and a jacket wall outer surface, wherein the cooling jacket wall further includes a cutout portion extending axially from a first jacket wall end of the port, flows through the cooling jacket cavity over the housing wall outer surface and flows out of the cooling jacket cavity through the fluid outlet port.”

Claim 3 is changed to:
“The electric motor of claim 1, comprising: a first flow control ring having an annular shape and extending between the housing wall outer surface and the jacket wall inner surface, and having a first flow control opening allowing cooling fluid to flow past the first flow control ring, wherein the first flow control ring is positioned between the fluid inlet port and the fluid outlet port; and 
a second flow control ring having an annular shape and extending between the housing wall outer surface and the jacket wall inner surface, and having a second flow control opening allowing cooling fluid to flow past the second flow control ring, wherein the second flow control ring is positioned between the first flow control ring and the fluid outlet port so that cooling fluid entering the cooling jacket cavity through the fluid inlet port flows through the first flow control opening, through the second flow control opening and then out of the cooling jacket cavity through the fluid outlet port.”

Claim 10 is changed to:
“An electric motor comprising: 
a housing wall having a cylindrical shape, a housing wall inner surface and a housing wall outer surface; 
a stator mounted to the housing wall inner surface; 
a motor shaft mounted for rotation within the housing wall; 
a cooling jacket wall surrounding and concentric with the housing wall and having a jacket wall inner surface and a jacket wall outer surface, wherein the cooling jacket wall further includes a cutout portion extending axially from a first jacket wall end of the cooling jacket wall and providing access to a corresponding portion of the housing wall outer surface; 
a cutout wall extending from the cooling jacket wall to the housing wall outer surface; 
a first jacket end wall connected to the jacket wall proximate [[a]] the first jacket wall end and to the housing wall; and 
a second jacket end wall connected to the jacket wall proximate a second jacket wall end and to the housing wall, wherein the housing wall outer surface, the jacket wall inner surface, the first jacket end wall and [[a]] the second jacket end wall define a cooling jacket cavity, and wherein the cooling jacket wall has a fluid inlet port proximate the first jacket end wall and a fluid outlet port proximate the second jacket end wall and cooling fluid flows into the cooling jacket cavity through the fluid inlet port, flows through the cooling jacket cavity over the housing wall outer surface and flows out of the cooling jacket cavity through the fluid outlet port.”

Claim 12 is changed to:
“The electric motor of claim 11, comprising: a first flow control ring having an annular shape and extending between the housing wall outer surface and the jacket wall inner surface, and having a first flow control opening allowing cooling fluid to flow past the first flow control ring, wherein the first flow control ring is positioned between the fluid inlet port and the fluid outlet port; and 
a second flow control ring having an annular shape and extending between housing wall outer surface and the jacket wall inner surface, and having a second flow control opening allowing cooling fluid to flow past the second flow control ring, wherein the second flow control ring is positioned between the first flow control ring and the fluid outlet port so that cooling fluid entering the cooling jacket cavity through the fluid inlet port flows through the first flow control opening, through the second flow control opening and then out of the cooling jacket cavity through the fluid outlet port.”

Reasons for Allowance
Claims 1, 3-5, 9-15 and 21-28 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The main reason for allowing claim 1 and its dependent claims 3-5, 9 and 21-24 is the inclusion of the limitations, inter alia, of:
“An electric motor (10) comprising: 

a stator (70) mounted to the housing wall inner surface (72); 
a motor shaft (22) mounted for rotation within the housing wall (14); and 
a cooling jacket wall (34) surrounding and concentric with the housing wall (14) and having a jacket wall inner surface (112) and a jacket wall outer surface, wherein the cooling jacket wall (34) further includes a cutout portion (38) extending axially from a first jacket wall end (end w/ 16) of the cooling jacket wall (34) and providing access to a corresponding portion of the housing wall outer surface (110) and a cutout wall (40, 42) extending from the cooling jacket wall (34) to the housing wall outer surface (110), wherein the housing wall outer surface (110) and the jacket wall inner surface (112) define a cooling jacket cavity (114), and wherein the cooling jacket wall (34) has a fluid inlet port (50) proximate the first jacket wall end (end w/ 16) and a fluid outlet port (52) proximate a second end (end w/ 36) of the cooling jacket wall (34), with the fluid inlet port (50) positioned below the fluid outlet port (52), and cooling fluid flows into the cooling jacket cavity (114) through the fluid inlet port (50), flows through the cooling jacket cavity (114) over the housing wall outer surface (110) and flows out of the cooling jacket cavity (114) through the fluid outlet port (52).”

The closest prior art Takei (US20130169077), Miura (EP0631365) and Kobayashi (US5648694) either alone or in combination, do not disclose the above limitations.
nd full paragraph).
Kobayashi discloses the cutout portion 2a extending axially from a first jacket wall end of the cooling jacket wall 2 and a cutout wall (wall of cable housing 20) extending from the cooling jacket wall 2 to the housing wall 14 outer surface (figs 1-2, 10a-b & below), but does not disclose the cutout portion provides access to a corresponding portion of the housing wall outer surface, as applicant discloses (see figs 1, 4, 5a & below, cutout portion 38, cutout walls 40, 42, housing wall 14, cooling jacket wall 34). 

    PNG
    media_image1.png
    708
    641
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    457
    803
    media_image2.png
    Greyscale


The main reason for allowing claim 10 and its dependent claims 11-15 and 25-28 is the inclusion of the limitations, inter alia, of:
“An electric motor (10) comprising: 
a housing wall (14) having a cylindrical shape, a housing wall inner surface (72) and a housing wall outer surface (110); 
a stator (70) mounted to the housing wall inner surface (72); 
a motor shaft (22) mounted for rotation within the housing wall (14); 
a cooling jacket wall (34) surrounding and concentric with the housing wall (14) and having a jacket wall inner surface (112) and a jacket wall outer surface, wherein the cooling jacket wall (34) further includes a cutout portion (38) extending axially from a first jacket wall end (end w/ 16) of the cooling jacket wall (34) and providing access to a corresponding portion of the housing wall outer surface (110); 

a first jacket end wall (16) connected to the jacket wall (34) proximate the first jacket wall end (end w/ 16) and to the housing wall (14); and 
a second jacket end wall (36) connected to the jacket wall (34) proximate a second jacket wall end (end w/ 36) and to the housing wall (14), wherein the housing wall outer surface (110), the jacket wall inner surface(112), the first jacket end wall (16) and the second jacket end wall (36) define a cooling jacket cavity (114), and wherein the cooling jacket wall (34) has a fluid inlet port (50) proximate the first jacket end wall (16) and a fluid outlet port (52) proximate the second jacket end wall (36) and cooling fluid flows into the cooling jacket cavity (114) through the fluid inlet port (50), flows through the cooling jacket cavity (114) over the housing wall outer surface (110) and flows out of the cooling jacket cavity (114) through the fluid outlet port (52).”
The closest prior art Takei (US20130169077), Miura (EP0631365) and Kobayashi (US5648694) either alone or in combination, do not disclose the above limitations, in a similar manner as discussed above for claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715.  The examiner can normally be reached on Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834                                                                                                                                                                                                        
/ERIC JOHNSON/Examiner, Art Unit 2834